
	

116 S2632 IS: Judicial Travel Accountability Act
U.S. Senate
2019-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2632
		IN THE SENATE OF THE UNITED STATES
		
			October 17, 2019
			Mr. Whitehouse (for himself, Mr. Leahy, Mr. Wyden, Mr. Durbin, Mr. Brown, Ms. Klobuchar, Mr. Blumenthal, Mr. Markey, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To amend the Ethics in Government Act of 1978 to require more detailed travel disclosure filings
			 from judicial officers, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Judicial Travel Accountability Act.
 2.Travel disclosure requirementsSection 102(a)(2) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended— (1)in subparagraph (A)—
 (A)by striking (A) The identity and inserting (A)(i) Except as provided in clause (ii), the identity; and (B)by adding at the end the following:
					
 (ii)In the case of a judicial officer, the identity of the source, a brief description, and the value of all gifts aggregating more than the minimal value as established by section 7342(a)(5) of title 5, United States Code, or $250, whichever is greater, received from any source, other than a relative, during the preceding calendar year, except that any gift with a fair market value of $100 or less, as adjusted at the same time and by the same percentage as the minimal value is adjusted, need not be aggregated for purposes of this subparagraph.; and
 (2)by adding at the end the following:
				
 (D)(i)In the case of a judicial officer required to file an annual financial disclosure statement containing information described in subparagraph (A)(ii) or (B), not later than 15 days after the date on which a trip required to be disclosed in the statement ends, the judicial officer shall file—
 (I)a detailed description of the meetings and events attended by the judicial officer, including the names of the other known attendees of the meeting or event;
 (II)the total transportation expenses, in dollars, for the judicial officer; (III)the total transportation expenses, in dollars, for any family member who accompanied the judicial officer;
 (IV)the total lodging expenses, in dollars, for the judicial officer; (V)the total lodging expenses, in dollars, for any family member who accompanied the judicial officer;
 (VI)the total meal expenses, in dollars, for the judicial officer; and (VII)the total meal expenses, in dollars, for any family member who accompanied the judicial officer.
 (ii)As soon as practicable after any information required to be filed by a judicial officer under clause (i) is filed, the information shall be made available on a public website.
						.
			
